TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00333-CR


Kim Dexter Black, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. D-1-DC-05-302026, HONORABLE JON N. WISSER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Kim Dexter Black filed both a timely motion for new trial and a timely notice of
appeal following his conviction for sexual assault.  Seventy-four days after sentence was imposed,
the district court granted the motion for new trial.  See Tex. R. App. P. 21.8(a).
The appeal is dismissed for want of jurisdiction.


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   October 5, 2006
Do Not Publish